          Case 1:18-cr-00215-ABJ Document 2 Filed 04/16/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

              v.
                                                  Crim. No. 18-215 (ABJ)
 VIKTOR BORISOVICH NETYKSHO, et
 al.,

                   Defendants.

                                 NOTICE OF WITHDRAWAL


       Pursuant to Local Rule of Criminal Procedure 44.5(e), please notice the withdrawal of

Jeannie Rhee as counsel for the Government in the above-captioned matter.




                                                   Respectfully submitted,

                                                   ROBERT S. MUELLER, III
                                                   Special Counsel

Dated: April 16, 2019                              /s/ Jeannie Rhee
                                                   U.S. Department of Justice
                                                   Special Counsel’s Office
                                                   950 Pennsylvania Avenue NW
                                                   Washington, D.C. 20530
                                                   Telephone: (202) 616-0800
                                                   Attorney for the United States of America
